DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 9/9/20 has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Komukai et al.  (US 2018/0337403).
Komukai teaches a method for producing a positive electrode active material for a non-aqueous electrolyte secondary battery (abstract) including:
a first step of adding and mixing an alkali solution in which a tungsten compound is dissolved to and with a lithium metal composite oxide powder made of primary particles and secondary particles formed by aggregation ([0183], [0190]); and
a second step of thermally treating the alkali solution and lithium metal composite powder at a temperature of 100ᵒC to 600ᵒC ([0205]-[0206]).

Further regarding claim 1 and with regard to claim 4, Komukai teaches the following general formula for the lithium metal composite oxide powder:

    PNG
    media_image1.png
    128
    539
    media_image1.png
    Greyscale

The examiner takes note of the fact that the prior art ranges for the amounts of components in the oxide are generally the same as the claimed ranges. Absent any showing of criticality of the claimed ranges, a prima facie case of obviousness exists. MPEP 2144.05

Further regarding claim 1, Komukai is silent on the amount of the alkali solution relative to the lithium metal composite oxide; however, Komukai teaches that the relative atom % is result effective to form the W and Li film on the surface of the oxide ([0182]). The examiner finds that it would have been obvious to the skilled artisan at the time of the invention to determine the workable range for the relative mass% of alkali solution to oxide material. MPEP 2144.05 II

As for claim 2, Komukai teaches that the alkali solution is at a temperature of 50ᵒC ([0201]).

Regarding claim 5, Komukai teaches solid-liquid separation of the oxide composition prior to mixing with the alkaline W solution ([0201]).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or fairly suggest the claimed subject matter.
Specifically, Komukai teaches away from providing the alkali solution at a temperature above 50ᵒC ([0201]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101. The examiner can normally be reached 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIX E EGGERDING/               Primary Examiner, Art Unit 1729